Citation Nr: 1502640	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and chronic adjustment disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In March 2013, the Veteran and his spouse appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the acquired psychiatric disorder, the Veteran was afforded a VA examination in November 2011.  The examiner stated that the Veteran met most symptom criteria for PTSD, but was unwilling to describe specific traumatic events.  In the absence of a specific stressor, the examiner could not diagnose PTSD, but diagnosed the Veteran with chronic adjustment disorder.  The examiner, however, did not provide an opinion as to whether this disorder was related to service.  

Regarding the November 2011 VA examination, the Veteran offered testimony during the March 2013 Board hearing that suggests that he felt distressed by the examiner's questions regarding specific stressors.  He also testified about specific traumatic events.  In this regard, he stated that he witnessed three prisoners being tortured in Vietnam, an episode that he described as sickening to watch.  See July 2012 statement.  In view of the above, the Board finds that a new VA examination with a different examiner is warranted.  The new examiner should take into consideration the Veteran's reported stressors relating to witnessing torture, as these appear consistent with his role as military policeman.  He also attested to coming under fire and fearing for his life on a daily basis in performing his duties.  The examiner may accept as fact these statements of the Veteran and provide the corresponding nexus opinion.  The Veteran also reported being verbally threatened by his Sergeant; as this claimed stressor is not necessarily consistent with his duties, this will not be conceded.  

With regard to the skin disorder, the Veteran testified at the March 2013 Board hearing that he gets purple blisters on his forearms, the back of his hands, and his face, the outbreak of which seemed to be caused by exposure to sunlight.  He first noticed that he was having skin issues in the 1970s.  Service records show that the Veteran served in Vietnam.  As such, he is presumed to have been exposed to herbicides.  In view of the above, the Board finds that the evidence of record raises an indication that the current disability may be related to service.  Therefore, VA's duty to provide a VA examination is triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary).

The September 2012 Statement of the Case alluded to VA skin treatment received by the Veteran in October 2011 and March 2012.  These VA treatment records have not been associated with the claims file.  While the Statement of the Case lists VA treatment records from August 2011 to September 2012 as considered, the claims file, however, only contains VA treatment records from August 2011 to September 2011.  As such, there are pertinent outstanding records and the currently available evidence is insufficient to assess whether the Veteran has a current skin disorder.

Additionally, the Veteran has stated that he went to a VA facility in Loma Linda, California, in 1979, with concerns about his skin issue and herbicide exposure.  Although it is not clear whether the Veteran actually sought treatment at that facility, the Board finds that, in the event that he did, efforts should be made to obtain any pertinent records.  There is no indication that the RO made such efforts.

With regard to the right knee disability, the Veteran testified that he injured his right knee in Vietnam in 1968, as a result of jumping off a truck after a rocket-propelled grenade exploded nearby.  See also July 2012 statement.  He also testified that his knee started to "pop out" after the injury, and this would occur 4 or 5 times per year.  He stated that that he has had continuous knee symptoms since service, though he appears to indicate that the symptoms of popping did cease.  In view of the above, the Board finds that the evidence of record raises an indication that the Veteran has a current knee disability, which might be related to service.  Therefore, VA's duty to provide a VA examination is triggered.  The examiner should consider the Veteran's reports of his knee injury in service and assume that the event in fact occurred.

Lastly, there appears to be conflicting information regarding the timing of the Veteran's service in Vietnam.  In his July 2012 statements, the Veteran provided specific dates for one of his stressors and his knee injury, both of which allegedly occurred in Vietnam.  The RO, however, found that those statements were not credible as the Veteran's service records showed that he was not in Vietnam on those specific dates.  This finding, in turn, led the RO to conclude that there was no evidence that the Veteran engaged in combat and, thus, he was not entitled to the combat presumption.  While the Board acknowledges the apparent contradiction regarding the dates of service in Vietnam, it also notes that the service records show that the Veteran's military occupational specialty was combat security specialist from August 1969 forward, and he was part of the 821st Combat Security Police Squadron.  In view of the above, efforts should be made to obtain a more detailed picture of the Veteran's service in Vietnam and, to the extent possible, corroborate the Veteran's assertions with the United States Army and Joint Service Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertinent to the Veteran's claimed disabilities from October 2011 forward.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations to determine whether any current psychiatric disorder, skin disorder, or right knee disability is related to service.  Review of the claims file should be noted in the examiner's report.  In the case of the psychiatric examination, it should be conducted by an examiner other than the November 2011 examiner.

The examiner(s) should respond to the following:

(a)  Provide an opinion as to whether the Veteran's current acquired psychiatric disorder is at least as likely as not (probability of 50 percent or higher) related to his active military service.

The examiner must consider the Veteran's lay statements about traumatic events in service and assume that the events in fact occurred, with the exception of being threatened by his Sergeant.  The examiner should specifically consider the written statement submitted by the Veteran in July 2012 and his testimony during the March 2013 Board hearing, a transcript of which is of record.

(b)  Provide an opinion as to whether the Veteran's current skin disorder is at least as likely as not (probability of 50 percent or higher) related to his active military service.

(c)  Provide an opinion as to whether the Veteran's current right knee disability is at least as likely as not (probability of 50 percent or higher) related to his active military service.

The examiner must consider the Veteran's reports of a knee injury while jumping off a truck in Vietnam, and assume that the event in fact occurred.  The examiner should specifically consider the written statement submitted by the Veteran in July 2012 and his testimony during the March 2013 Board hearing, a transcript of which is of record.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Additionally, contact the JSRRC and attempt to corroborate any of the asserted stressors.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




